



Exhibit 10.30
THIRD AMENDMENT TO LEASE
This THIRD AMENDMENT TO LEASE (this "Amendment") is made this 19th day of
February, 2010 (the "Effective Date"), by and between US REAL ESTATE LIMITED
PARTNERSHIP, a Texas limited partnership ("Landlord") and THE UNIVERSITY OF
PHOENIX, INC., an Arizona corporation (''Tenant").
RECITALS
A.Landlord and Tenant entered into that certain Lease Agreement dated June 29,
2009, as amended by that certain First Amendment to Lease dated August 11, 2009
and that certain Second Amendment to Lease dated November 2, 2009 (as so
amended, the "Lease") pursuant to which Tenant leased from Landlord
approximately 439,070 rentable square feet (the "Premises") located at 1625
Fountainhead Parkway and 1601 Fountainhead Parkway, Tempe, Arizona 85282 (the
"Buildings").
B.The parties now wish to amend the Lease as of the Effective Date subject to
and on the terms and conditions set forth below.
AMENDMENT
1.Defined Terms. Terms in this Amendment shall have the same meaning as such
terms have in the Lease and Work Letter unless otherwise noted in this
Amendment.
2.Work Letter Amendment. Schedule I to the Work Letter Agreement is hereby
amended, restated, and replaced in its entirety with Schedule I as set forth in
Exhibit A hereto, which exhibit is hereby incorporated herein by reference.
3.Ratification. Landlord and Tenant each hereby reaffirm its rights and
obligations under the Lease and Work Letter as modified by this Amendment. In
the event of a conflict or ambiguity between the Lease or Work Letter and this
Amendment, the terms and provisions of this Amendment shall control.
4.Counterparts. This Amendment may be executed in several counterparts each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have each executed this Amendment on the
dates written below their names.


LANDLORD:
US REAL ESTATE LIMITED,
PARTNERSHIP, a Texas limited
partnership
By:
USAA Real Estate Company, a

Delaware corporation, its general
partner


By: /s/ Robert L. Sult, Jr.
Name: Robert L. Sult, Jr.
Title: Managing Director


TENANT:
THE UNIVERSITY OF PHOENIX, INC.,
an Arizona corporation


By: /s/ William J. Swirtz
Name: William J. Swirtz
Title: President of Apollo Development and Authorized Officer
By: _______________________
Name: _____________________
Title: ______________________






2

--------------------------------------------------------------------------------






EXHIBIT A


Schedule 1


Base Building


APOLLO DEVELOPMENT REQUIREMENTS
FOR BASE BUILDING CONSTRUCTION
FOR UNIVERSITY OF PHOENIX


Landlord at its sole cost and expense shall include as part of the building
shell all necessary elements and fees as part of the shell development:
1.
Complete site improvements, including, without limitation, trash enclosures,
parking, landscaping, site grading, drainage and compaction, driveways, fire
lanes, site utilities extended into the building, site directional signage, site
lighting, sidewalks, and any and all required necessary to comply with
Applicable Laws, including, without limitation, all ADA requirements.



2.
A six level parking structure to accommodate approximately 1,885 cars of the
approximately 2,055 cars accommodated in this development including code
required handicapped spaces. The parking structure is provided with its own
electrical service entrance section with an emergency generator powered from the
6-story building serving the emergency distribution switch boards for elevator
and emergency lighting per code.



3.
Complete construction of the shell building, including, without limitation, the
following:

a.
Complete structural system, including concrete floors at il1ld above grade;

b.
Complete exterior building skin and roofing;

c.
Complete shell building automatic fire sprinkler system with the sprinkler heads
turned up;

d.
Complete operational stairs and elevators;

e.
Complete, fully operational toilet rooms at the core areas as shown in Schedule
3;

f.
All common areas including without limitation, first floor lobbies, janitorial,
electrical and mechanical spaces, first floor exiting corridors, etc. Excluded
from this definition are the Upper Floor lobby finishes, which shall be paid for
out of the Tenant Finish Allowance;

g.
Building exterior entrance security system;

h.
Emergency lighting, electrical and communication systems for elevators;

i.
Fire alarm system as required by code;

j.
Electric drinking fountains at the core areas;

k.
Complete exterior window glazing system;

I.
Complete exterior wall and roof insulation system;

a.
Stairs, doors and all components of the egress system meeting or exceeding
current requirements of all applicable ordinances and codes, or made to comply
with Tenant's space plan at Tenant's sole expense;

b.
Complete ADA compliance;

c.
Base building should accommodate a ceiling height of 9' -0" above finished floor
(A.F.F.), excepting First Floor Lobbies which shall be 10'.



4.
All agency or jurisdictional costs for permits and fees for the shell buildings,
including Base building plan check and permit fees, development fees, taxes,
utility hook-up costs and fees, including submittal and coordination required to
obtain approvals.



5.
All architectural, engineering fees and costs, including soils engineering,
civil surveys, offsite engineering, landscape architecture, traffic engineering,
legal costs associated with permitting and





11152941.1

--------------------------------------------------------------------------------





all building design engineering such as mechanical, structural and electrical
engineering. Expense costs, including travel and printing associated with
obtaining permits and approvals.


6.
Base Building will also include the following services, matters and improvements
to the Premises as a part of Landlord's shell construction costs:



a.
Electrical: All electrical power to operate the lighting and HVAC systems
including two (2) 3,000 Amp Electrical Services on the ten story building and a
3,600 Amp Electrical Service on the six story building, all at 480 / 277 volt
three-phased power. Power to be distributed to electric rooms through buss duct
risers with connection to power of all house panels and transformers and all
major core pieces of HVAC equipment. The buildings will each be equipped with an
emergency generator servicing the emergency distribution switch board. Panel
boards for house power shall be located as required to provide 480/277 volt
power and 120/208 volt power in panels providing circuit breakers for 20 Amp
circuits and spaces for futnre 20 Amp single pole circuit breakers to meet all
house power needs, Electrical power to serve tenant space shall originate from
buss riser(s) in the electric room on each floor and include distribution
panels, raceways, conductors, fixtnres and devices under the Tenant Improvement
scope of work.



b.
Telecommunications Access: Provide all conduit raceways to the minimum point of
presence (MPOP) on the first floor of each building and conduit raceways and
penetrations to allow for cabling to telecommunications rooms on each floor.
Furnish and install terminal mounting boards (TMBs) at each room for
telecommunication punch­ down blocks and service equipment (furnished and
installed by others) and provide house 120/208 power in telecommunication rooms
for service equipment power needs.



c.
Heating, Ventilation and Air Conditioning (HVAC): HVAC cooling system shall
consist of a separate chilled water system for the ten story and the six story
buildings. The system for each building shall include chillers, cooling towers,
primary chilled water pumps, condenser water pumps and a plate and frame heat
exchanger and expansion tank. Base building HVAC system includes a Variable Air
Volume air handler on each floor of the office buildings with all medium and low
pressure duct distribution, devices and diffusers to be provided under the
Tenant Improvement scope of work. Outside air will be provide per code via make
up air units and ducted to Variable Air Volume air handlers included in the Base
building, located on each floor of each building and to the fan coils, air
handlers and exhaust system serving the common areas including lobby, elevator
equipment rooms, core area restrooms. System capacity will provide a system that
will provide code minimum fresh air make-up and be able to maintain the space
between 72 degrees Fahrenheit and 76 degrees Fahrenheit year round based on the
ASHRAE Standard 62 ventilation default reqnirements for general office occupant
loads of 5 per 1,000 square feet. System will permit operation at a minimum
energy level and within parameters defined by the "Comfort Chart" shown in the
latest edition of ASHRAE Standard 55, "Thermal Environmental Conditions for
Human Occupancy."



7.
Hazardous Materials. The Base Building shall be free of all Hazardous Materials
when delivered for occupancy. "Hazardous Materials" shall mean any material,
waste, substance, pollutant or contaminant which could pose a risk of injury or
threat of health or the environment.



The Base Buildings will be constructed using a combination of pre-cast concrete
panels, reflective glass, painted metal panels and clear anodized aluminum The
material palette for the Base Buildings will be comprised of the following:




11152941.1

--------------------------------------------------------------------------------





1.
Pre-Cast Concrete Panels with integral colored concrete, to match Dunn Edwards
DE6242 Wells Grey LRV 43



2.
1" Insulated Glass, to match Versalux Blue 2000T Subdued Silver Reflectance



3.
Metal Panels, painted to match ATAS 70 Clear



4.
Clear Anodized Aluminum, to match Arcadia#! I/Clear AC-2.





11152941.1